<PAGE>

Exhibit 10.34

EXECUTION COPY
=====================================================================

 

 

 

 

SOVRAN SELF STORAGE, INC.
SOVRAN ACQUISITION LIMITED PARTNERSHIP

 

$80,000,000 6.26% Senior Guaranteed Notes, Series A,
due September 4, 2013

$20,000,000 Floating Rate Senior Guaranteed Notes, Series B,
due September 4, 2013

 

__________________________________

CONSENT AND THIRD AMENDMENT TO
NOTE PURCHASE AGREEMENT
DATED AS OF SEPTEMBER 4, 2003
__________________________________

 

 

 

 

 

 

 

Dated as of June 22, 2006

 

 

 

 

 

 

 

=====================================================================

- 1 -

<PAGE>

CONSENT AND THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT

DATED AS OF SEPTEMBER 4, 2003

 

          THIS CONSENT AND AMENDMENT is made as of June 22, 2006, by and among
SOVRAN SELF STORAGE, INC., a Maryland corporation ("Sovran"), and SOVRAN
ACQUISITION LIMITED PARTNERSHIP, a Delaware limited partnership ("SALP," and
together with Sovran, collectively referred to herein as the "Obligors" and
individually as an "Obligor"), and each of the Noteholders party hereto.

          WHEREAS, the Obligors and the Noteholders are parties to that certain
Note Purchase Agreement dated as of September 4, 2003, as amended pursuant to a
First Amendment to Note Purchase Agreement dated as of May 16, 2005, and
pursuant to a Waiver, Consent and Second Amendment to Note Purchase Agreement
dated as of April 26, 2006 (the "Note Agreement"), pursuant to which the
Obligors issued (i) $80,000,000 6.26% Senior Guaranteed Notes, Series A, due
September 4, 2013 (the "Series A Notes") and (ii) $20,000,000 Floating Rate
Senior Guaranteed Notes, Series B, due September 4, 2013 (the "Series B Notes"
and together with the Series A Notes, the "Notes");

          WHEREAS, the Obligors have advised the Noteholders that the Obligors
intend to acquire a portfolio of twenty-one self-storage properties located in
four different states (the "Cornerstone Acquisition");

          WHEREAS, the Obligors have informed the Noteholders of SALP's intent
to form the following wholly-owned Subsidiaries in connection with the
Cornerstone Acquisition: (a) Sovran Huebner, LLC, a Delaware limited liability
company ("Huebner"), which will acquire the property located at 1197 Huebner,
San Antonio, Texas, (b) Sovran Little Road, LLC, a Delaware limited liability
company ("Little Road"), which will acquire the property located at 4320 Little
Road, Arlington, Texas, (c) Sovran Granbury, LLC, a Delaware limited liability
company ("Granbury"), which will acquire the property located at 6050 Old
Granbury Road, Fort Worth, Texas, (d) Sovran Grapevine, LLC, a Delaware limited
liability company ("Grapevine"), which will acquire the property located at 88
Grapevine Highway, Hurst, Texas, (e) Sovran Washington, LLC, a Delaware limited
liability company ("Washington"), which will acquire the property located at 450
S. Washington, Florissant, Missouri, (f) Sovran Meramac, LLC, a Delaware limited
liability company ("Meramac"), which will acquire the property located at
301 Meramac Station Road, Ballwin, Missouri, (g) Sovran Shackelford, LLC, a
Delaware limited liability company ("Shackelford"), which will acquire the
property located at 940 Shackelford, Florissant, Missouri, (h) Sovran Seminole,
LLC, a Delaware limited liability company ("Seminole"), which will acquire the
property located at 10833 Seminole Boulevard, Largo, Florida, (i) Sovran
DeGaulle, LLC, a Delaware limited liability company ("DeGaulle"), which will
acquire the property located at 3200 General DeGaulle, New Orleans, Louisiana,
and (j) Sovran Manchester, LLC, a Delaware limited liability company
("Manchester", and

- 2 -

<PAGE>

collectively with Huebner, Little Road, Granbury, Grapevine, Washington,
Meramac, Shackelford, Seminole and DeGaulle, the "Affected Subsidiaries"), which
will acquire the property located at 41524 US 19N, Tarpon Springs, Florida and
6557 Manchester Road, St. Louis, Missouri;

          WHEREAS, the Obligors have informed the Noteholders that each of the
Affected Subsidiaries will be formed as a special purpose entity ("SPE"), the
sole purpose of which shall be to hold property, which by virtue of the
pre-existing debt thereon does not qualify as Unencumbered Property under the
Note Agreement, and that in each case such debt contains covenants limiting such
Affected Subsidiary from becoming a Guarantor under the Note Agreement;

          WHEREAS, Sections 9.4 and 9.5 of the Note Agreement require, inter
alia, that that no Subsidiary shall become the owner of any Real Estate unless
(a)  prior written consent of the Required Holders shall have been obtained, (b)
specific circumstances outside of the ordinary course of business exist, and (c)
such Subsidiary that holds Real Estate become a Guarantor of the Notes;

          WHEREAS, pursuant to Sections 9.4 and 9.5 of the Note Agreement, the
Obligors have requested that, among other things, the Required Holders consent
to the acquisitions by the various Affected Subsidiaries of their respective
parcels of Real Estate under the Cornerstone Acquisition (the "Affected
Subsidiary Consent") subject to the terms and conditions set forth herein;

          WHEREAS, the undersigned Noteholders are willing to grant the Affected
Subsidiary Consent, subject to the terms and conditions set forth herein; and

          WHEREAS, in connection with the Cornerstone Acquisition, the Obligors
and the undersigned Noteholders desire to amend certain provisions of the Note
Agreement.

          NOW, THEREFORE, in consideration of the foregoing premises, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and fully intending to be legally bound by this Amendment,
the parties hereto agree as follows:

          1.     Definitions.

Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Note Agreement.



          2.     Consent.

Subject to satisfaction of the conditions contained in Section 5 hereof, the
undersigned Noteholders representing the Required Holders hereby grant the
Affected Subsidiaries Consent.



          3.     Amendment to Note Agreement.

Subject to satisfaction of the conditions contained in Section 5 hereof, the
Note Agreement is hereby amended as follows:



- 3 -

<PAGE>

 

(a)

  Definition of "Designated Subsidiaries". The definition of "Designated
Subsidiaries in Schedule B to the Note Agreement is hereby amended in its
entirety to read as follows:          

" 'Designated Subsidiaries'. Collectively, each of the following Subsidiaries of
the Obligors, which are not Subsidiary Guarantors hereunder:

         

"(a) Locke Leasing, Inc. (Subsidiary of Sovran Acquisition Limited Partnership);

         

"(b) Iskalo Land Holdings, LLC, a New York limited liability company (Subsidiary
of Sovran Acquisition Limited Partnership);

         

"(c) Sovran Jones Road, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);

         

"(d) Sovran Congress, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership), and

         

"(e) Sovran Cameron, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership),

         

"(f) Sovran Huebner, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);

         

"(g) Sovran Little Road, LLC, a Delaware limited liability company (Subsidiary
of Sovran Acquisition Limited Partnership);

         

"(h) Sovran Granbury, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);

         

"(i) Sovran Grapevine, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);

         

"(j) Sovran Washington, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);

         

"(k) Sovran Meramac, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);

         

"(l) Sovran Shackelford, LLC, a Delaware limited liability company (Subsidiary
of Sovran Acquisition Limited Partnership);

- 4 -

<PAGE>

         

"(m) Sovran Seminole, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);

         

"(n) Sovran DeGaulle, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership);

         

"(o) Sovran Manchester, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership), and

         

"any other Subsidiaries of the Obligors, which are not Subsidiary Guarantors
hereunder."

       

(b)  Definition of "Cornerstone Acquisition".

Schedule B to the Note Agreement is amended by adding the following definition
immediately after the definition of "Construction in Progress":        

     " 'Cornerstone Acquisition' has the meaning given to that term in the
Consent and First Amendment to this Agreement."

       

(c)  Section 10.3.    

Section 10.3(f) of the Note Agreement is hereby amended in its entirety to read
as follows:        

"(f)(i) any Investments now or hereafter made in any Subsidiary other than a
Designated Subsidiary; (ii) any Investments now or hereafter made in all
Designated Subsidiary identified in clauses (a) through (e) of the definition of
"Designated Subsidiaries," in the aggregate not to exceed the lesser of (x) 1.5%
of Gross Asset Value or (y) $15,000,000 at any time; and (iii) Investments in
each of the Designated Subsidiaries identified in clauses (f) through (o) of the
definition of "Designated Subsidiaries," in an amount (including assumed debt)
not greater than that set forth for such Designated Subsidiary in Schedule 5.4,
provided, that, in the case of each Designated Subsidiary described in this
clause (iii):

           

          "(A)  when the mortgage debt of such Designated Subsidiary is repaid,
whether at maturity or pursuant to a prepayment right or obligation, the
Obligors shall cause such Designated Subsidiary either (1) to execute and
deliver a joinder agreement in respect of the Subsidiary Guaranty and the other
documents required by Section 9.5 in connection therewith, or (2) transfer all
of the property of such Designated Subsidiary to one of the Obligors, and

 

- 5 -

<PAGE>

             

          "(B)  the Obligors will not permit any of such Designated Subsidiary
(1) to refinance or extend the maturity of any of the mortgage debt assumed by
it in connection with the Cornerstone Acquisition, or (2) to incur any
additional mortgage debt, or (3) to engage in any activity other than the
ownership and operation of the property acquired by it in the Cornerstone
Acquisition;".

         

(d)  Schedule 5.4.    

Schedule 5.4 of the Note Agreement is hereby amended in its entirety to read as
set forth on Schedule 5.4 attached hereto.    

          4.     Limitation.

The foregoing consent and amendment are only effective in the specific instance
and for the specific purpose for which each is given and shall not be effective
for any other purpose, and no provision of the Note Agreement is amended in any
way other than as provided herein and no Default or Event of Default is hereby
waived, or shall in any way impair or prejudice, any rights of the Noteholders
under the Note Agreement or any related document.



          5.     Effectiveness of this Amendment.

This Amendment shall become effective on the date on which the following
conditions precedent are satisfied, each in form and substance satisfactory to
the undersigned Noteholders (such date being hereinafter referred to as the
"Effective Date"):



                  (a)     execution and delivery of this Amendment by the
Obligors and Required Noteholders;

                  (b)     execution and delivery to the Noteholders by the
Guarantor of a Reaffirmation of Guaranty in the form attached hereto as Exhibit
A (the "Reaffirmation of Guaranty");

                  (c)     delivery to the Noteholders of the pro forma
compliance certificate required pursuant to the last paragraph of Section 10.1
of the Note Agreement, reflecting the consummation of the Cornerstone
Acquisition;

                  (d)     evidence that the Cornerstone Acquisition has been
approved by the required lenders under the Bank Credit Agreement and the
required noteholders under the Note Purchase Agreement dated as of April 26,
2006, among the Obligors and the purchasers identified therein, in each case on
terms that do not require any of the Affected Subsidiaries to guarantee the
Obligors' obligations under either thereof.

                  (e)     delivery to the Noteholders of certified resolutions
of Holdings and Sovran, authorizing this Amendment and the Reaffirmation of
Guaranty;

                  (f)     the accuracy on the Effective Date of the
representations and warranties in Section 6.1;

- 6 -

<PAGE>

                  (g)     payment by the Obligors to each Noteholder of an
amendment fee equal to one-twentieth of one percent (0.05%) of the principal
amount of Notes held by such Noteholder;

                  (h)     payment by the Obligors of the fees and expenses
described in the Note Agreement and invoiced to the Obligors prior to the date
hereof; and

                  (i)     evidence of consummation of the Cornerstone
Acquisition.

          6.     Provisions Of General Application.

          6.1.     Representations and Warranties

.  The Obligors hereby represent and warrant as of the date hereof that (a) each
of the representations and warranties of the Obligors contained in the Note
Agreement or in any document or instrument delivered pursuant to or in
connection with the Note Agreement or this Amendment are true as of the date as
of which they were made and are true at and as of the date of this Amendment
(except to the extent that such representations and warranties expressly speak
as of a different date), (b) no Default or Event of Default exists on the date
hereof, (c) the organizational documents of each of the Obligors and the
Guarantor attached to the Officer's Certificate dated as of May 16, 2005, remain
in full force and effect and, such organizational documents have not been
amended, modified, annulled, rescinded or revoked since May 16, 2005 (except in
the case of SALP, amendments only admitting additional limited partners), and
(d) this Amendment has been duly authorized, executed and delivered by the
Obligors and is in full force and effect as of the Effective Date, and the
agreements and obligations of the Obligors contained herein constitute the
legal, valid and binding obligations of the Obligors, enforceable against each
of them in accordance with their respective terms, except to the extent that the
enforcement thereof or the availability of equitable remedies may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
transfer, fraudulent conveyance or similar laws now or hereafter in effect
relating to or affecting creditors rights generally or by general principles of
equity, or by the discretion of any court in awarding equitable remedies,
regardless of whether such enforcement is considered in a preceding in equity or
at law.



          6.2.     No Other Changes.

Except as otherwise expressly provided or contemplated by this Amendment, all of
the terms, conditions and provisions of the Note Agreement remain unaltered and
in full force and effect. The Note Agreement and this Amendment shall be read
and construed as one agreement. The making of the amendments in this Amendment
does not imply any obligation or agreement by any Noteholder to make any other
amendment, waiver, modification or consent as to any matter on any subsequent
occasion.



          6.3.     Governing Law.

This Amendment shall be deemed to be a contract under the laws of the State of
New York. This Amendment and the rights and obligations of each of the parties
hereto are contracts under the laws of the State of New York and shall for all
purposes be construed in accordance with and governed by the laws of such State
(excluding the laws applicable to conflicts or choice of law).



- 7 -

<PAGE>

          6.4.     Assignment.

This Amendment shall be binding upon and inure to the benefit of each of the
parties hereto and their respective permitted successors and assigns.



          6.5.     Counterparts.

This Amendment may be executed in any number of counterparts, but all such
counterparts shall together constitute but one and the same agreement. In making
proof of this Amendment, it shall not be necessary to produce or account for
more than one counterpart thereof signed by each of the parties hereto.



[Remainder of page left blank intentionally]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 8 -

<PAGE>

          IN WITNESS WHEREOF, the undersigned have duly executed and delivered
this Amendment as of the date first set forth above.

 

SOVRAN SELF STORAGE, INC.



By:  /s/ DAVID L. ROGERS
          David L. Rogers,
          Chief Financial Officer
     

SOVRAN ACQUISITION LIMITED
PARTNERSHIP



By: Sovran Holdings Inc.,
its general partner

By:  /s/ DAVID L. ROGERS
          David L. Rogers,
          Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent and Third Amendment to
Note Purchase Agreement dated as of September 4, 2003



 

- 9 -



<PAGE>



 

AIG LIFE INSURANCE COMPANY
AMERICAN INTERNATIONAL LIFE ASSURANCE
   COMPANY OF NEW YORK
THE VARIABLE ANNUITY LIFE INSURANCE
   COMPANY
AIG ANNUITY INSURANCE COMPANY

By:  AIG Global Investment Corp.,
         investment adviser


        

By:  /s/ LORRI J. WHITE
        Name:  Lorri J. White
        Title:   Vice President        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent and Third Amendment to
Note Purchase Agreement dated as of September 4, 2003

 

- 10 -

<PAGE>

 

METROPOLITAN LIFE INSURANCE
COMPANY




By:  /s/ FRANK MONFALCONE
Name:  Frank Monfalcone
Title:    Director    



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent and Third Amendment to
Note Purchase Agreement dated as of September 4, 2003



 

- 11 -

<PAGE>



 

PRINCIPAL LIFE INSURANCE COMPANY

By:  Principal Global Investors, LLC
        a Delaware limited liability company,
        its authorized signatory


        

By:  /s/ JOELLEN J. WATTS
        Its:   Counsel      

        

By:  /s/ JAMES C. AFIELD
        Its:   Counsel      

Calhoun & Co., as nominee for Comerica Bank &
Trust, National Association, Trustee to the Trust
created by Trust Agreement dated October 1,
2002




By:  /s/ ANNETTE LAWSON    



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent and Third Amendment to
Note Purchase Agreement dated as of September 4, 2003



 

- 12 -



<PAGE>



 

Mellon Bank, N.A., solely in its capacity as
Custodian for Aviva Life-Principal Glob Priv
General Account Universal Life (as directed by
the Principal Global Investors, LLC), and not in
its individual capacity (MAC & CO) - Nominee
Name




          By:  /s/ CAROLE BRUNO 
          Its    Authorized Signatory      

Mellon Bank, N.A., solely in its capacity as
Custodian for Aviva Life-Principal Glob Priv EG
Convertible Securities (as directed by the
Principal Global Investors, LLC), and not in its
individual capacity (MAC & CO) - Nominee
Name




          By:  /s/ CAROLE BRUNO 
          Its    Authorized Signatory      

Mellon Bank, N.A., solely in its capacity as
Custodian for Aviva Life-Principal Glob Priv Gen
Acct Wealth Transfer 2000 (as directed by the
Principal Global Investors, LLC), and not in its
individual capacity (MAC & CO) - Nominee
Name




          By:  /s/ CAROLE BRUNO 
          Its    Authorized Signatory

 

 

 

 

Signature Page to Consent and Third Amendment to
Note Purchase Agreement dated as of September 4, 2003

 

- 13 -

<PAGE>

 

LaSALLE BANK, N.A., as Trustee for
TIAA RE CDO 2003-1




By:  /s/ MATTHEW SCOTT
Name:  Matthew Scott
Title:    Assistant Vice President      

LaSALLE BANK, N.A., as Trustee for
Crest 2003-2, Ltd.




By:_________________________________
Name:_______________________________
Title:________________________________



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent and Third Amendment to
Note Purchase Agreement dated as of September 4, 2003



- 14 -



<PAGE>

SCHEDULE 5.4


(to Note Purchase Agreement)



 

SUBSIDIARIES OF THE OBLIGORS,
OWNERSHIP OF SUBSIDIARY STOCK
AND AFFILIATES

(i)

Subsidiaries:

     

SOVRAN HOLDINGS, INC.

       




   

SHAREHOLDER

SHARES AUTHORIZED

SHARES ISSUED

             

Sovran Self Storage, Inc.
6467 Main Street
Williamsville, NY 14221

1,500

100

       

Iskalo Land Holdings LLC - 100% owned by SALP

     

Locke Leasing, LLC - 100% owned by SALP

     

Sovran Jones Road, LLC - 100% owned by SALP

     

Sovran Congress, LLC - 100% owned by SALP

     

Sovran Cameron, LLC - 100% owned by SALP

     

Sovran Huebner, LLC, a Delaware limited liability company (Subsidiary of Sovran
Acquisition Limited Partnership); Investment (including assumed mortgage debt)
of $5,700,000

     

Sovran Little Road, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership); Investment (including assumed mortgage
debt) of $3,500,000

     

Sovran Granbury, LLC, a Delaware limited liability company (Subsidiary of Sovran
Acquisition Limited Partnership); Investment (including assumed mortgage debt)
of $2,700,000

 

 

- 15 -

<PAGE>

     

Sovran Grapevine, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership); Investment (including assumed mortgage
debt) of $3,300,000

     

Sovran Washington, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership); Investment (including assumed mortgage
debt) of $3,800,000

     

Sovran Meramac, LLC, a Delaware limited liability company (Subsidiary of Sovran
Acquisition Limited Partnership); Investment (including assumed mortgage debt)
of $5,700,000

     

Sovran Shackelford, LLC, a Delaware limited liability company (Subsidiary of
Sovran Acquisition Limited Partnership); Investment (including assumed mortgage
debt) of $4,200,000

     

Sovran Seminole, LLC, a Delaware limited liability company (Subsidiary of Sovran
Acquisition Limited Partnership); Investment (including assumed mortgage debt)
of $6,300,000

     

Sovran DeGaulle, LLC, a Delaware limited liability company (Subsidiary of Sovran
Acquisition Limited Partnership); Investment (including assumed mortgage debt)
of $6,200,000

     

Sovran DeGaulle, LLC, a Delaware limited liability company (Subsidiary of Sovran
Acquisition Limited Partnership); Investment (including assumed mortgage debt)
of $6,200,000

   

(ii)

Additional Affiliates

       

Locke Sovran Manager I, LLC - 49% owned by SALP

         

Locke Sovran Manager II, LLC - 49% owned by SALP

         

Locke Sovran I, LLC - 45% owned by SALP and 2% owned by Locke Sovran Manager I,
LLC

         

Locke Sovran II, LLC - 49% owned by SALP and 2% owned by Locke Sovran Manager
II, LLC

         

Iskalo Office Holdings, LLC - 49% owned by SALP

- 16 -

<PAGE>

     

(iii)

Directors and Executive Officers of the Obligors:

     

A.

Sovran

         

Directors:

Robert J. Attea
Kenneth F. Myszka
Michael A. Elia
John E. Burns
Anthony P. Gammie
Charles E. Lannon

           

Officers:

Robert J. Attea
Kenneth F. Myszka
David L. Rogers

Chief Executive Officer
President, Chief Operating Officer
Chief Financial Officer, Treasurer
and Secretary

           

B.

SALP

                 

Officers and Directors:  None.

SALP is managed by Sovran Holdings
as sole General Partner.

           

(i)     Sovran Holdings

             

Directors:

Robert J. Attea
Kenneth F. Myszka
Charles E. Lannon

               

Officers:

Robert J. Attea
Kenneth F. Myszka
David L. Rogers

Chief Executive Officer
President, Chief Operating Officer
Chief Financial Officer, Treasurer



 

 

 

 

 

 

 

 

 

 

- 17 -

<PAGE>

 

EXHIBIT A
to Consent and Third Amendment

 

 

Reaffirmation of Guaranty

 

          The undersigned, Sovran Holdings, Inc., a Delaware corporation (the
"Guarantor"), the guarantor under the Guaranty Agreement, dated as of September
4, 2003 (the "Guaranty"), in favor of the Noteholders under the Note Agreement,
as defined in the Consent and Third Amendment to Note Purchase Agreement dated
as of September 4, 2003 (the "Amendment") by and among Sovran Self-Storage,
Inc., a Maryland corporation ("Sovran") and Sovran Acquisition Limited
Partnership, a Delaware limited partnership ("SALP", and together with Sovran,
collectively referred to herein as the "Obligors") and each of the Noteholders
which is a signatory thereto hereby acknowledges the Amendment and confirms that
the Guaranty shall remain in full force and effect after giving effect to the
Amendment.

Executed as of this ___ day of June, 2006.



 

SOVRAN HOLDINGS, INC.




By:____________________________________
       David L. Rogers,
       Chief Financial Officer    



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 18 -